Citation Nr: 1625258	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  12-14 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for macular degeneration. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from October 1942 until January 1946. He served honorably in World War II in England and received an American Theater Ribbon, EAME Ribbon with two bronze stars, Good Conduct Medal and Distinguished Unit Badge. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

A review of the record indicates that the Veteran did not receive an examination. Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

In this instance there is an indication that the Veteran's current macular degeneration disability may be associated with the Veteran's in-service exposure to bomb debris and sunlight while serving in World War II. After the hearing, the record was held open until June 7, 2016, for the Veteran to obtain an additional nexus statement from this ophthalmologist or any other physician. The Veteran did indeed submit in April 2016 a statement by a physician dated in June 2012 that states that "[A]fter evaluating this patient with the history of accidental trauma secondary to a bomb explosion I cannot exclude that his current condition is not secondary to acquired maculopathy from UV light, radiation, or traumatic ideology. In patients with this type of clinical presentation it is at least as likely as not that his current visual compromise is the result from his injury during World War II". 

While the rationale employed in the nexus statement is not adequate to grant the Veteran's claim for service connection at this time, it does necessitate the need for a VA examination to determine whether there is a nexus between the Veteran's current disability and in-service exposure to bomb debris, dust and UV rays. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file, to include a copy of this remand, and schedule an examination with the appropriate specialist.     

The examiner is asked to furnish an opinion with respect to the following questions:

For the diagnosed macular degeneration, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder was caused or aggravated by bomb debris, dust or UV rays that the Veteran was exposed to in service in World War II.  

2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




